Citation Nr: 1000010	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include depression.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative changes with a history of strain, cervical 
spine.

3.  Entitlement to a rating in excess of 20 percent for early 
degenerative changes, L5-S1.

4.  Entitlement to a rating in excess of 10 percent for 
tendinitis/bursitis of the right shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
status post (S/P) cholecystectomy with irritable bowel 
syndrome (IBS).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
February 1990.  His DD 214 lists an additional 9 years of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which denied the 
claims for entitlement to ratings in excess of 20 percent for 
cervical strain with osteoarthritis, and low back pain with 
sciatica; and, ratings in excess of 10 percent for 
tendinitis/bursitis of the right shoulder, and S/P 
cholecystectomy with IBS.  In addition, entitlement to 
service connection for depression was also denied.

Subsequently, in a November 2005 decision, a decision review 
officer increased the 20 percent rating for cervical strain 
with osteoarthritis to 30 percent disabling.  In addition, 
the descriptions of the claimed disorders were 
recharacterized as shown above.

The instant claims were raised in May 2004.



FINDING OF FACT

1.  Depression was not shown during service or for years 
thereafter, and there is no competent evidence linking the 
disorder either to service or a service-connected disability. 

2.  Degenerative changes of the cervical spine are not 
manifested by unfavorable ankylosis of the entire cervical 
spine.

3.  Degenerative changes of the lumbar spine, L5-S1, are not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.    

4.  The appellant's right shoulder disorder has not been 
manifested by a limitation of arm motion to shoulder level.

5.  The appellant's S/P cholecystectomy with IBS has been 
manifested by no more than mild to moderate bowel 
disturbances and abdominal distress.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated in-service, 
and is not proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for degenerative changes of the cervical spine with a history 
of strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5242 (2009).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242.

4.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024, 5201 (2009).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for S/P cholecystectomy with irritable bowel 
syndrome have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A; 38 C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 
7319 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2004, and March 
and April 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The March 2006 communication explained how VA assigns 
disability ratings and effective dates.  In any event, as the 
instant claims are denied, no disability rating or effective 
date is assigned and any deficiency as to such notice is 
moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claims were readjudicated in a March 2006 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because appellant has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the claims are 
ready for adjudication.
 
The Board has reviewed the evidence in the Veteran's claims 
files that includes her written contentions, service 
personnel and treatment records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

I.  Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

In a May 2004 claim the Veteran alleged that she suffered 
from depression as a result of her multiple disorders.  She 
has submitted no medical evidence, any diagnosis of 
depression, or any medical nexus opinions.  

The service treatment records are entirely silent as to any 
complaints or treatment referable to a psychiatric 
disability.  Moreover, there is no competent evidence that a 
psychosis as defined under 38 C.F.R. § 3.384 was manifested 
to a compensable degree within one year following the 
Veteran's discharge from active duty.  The post-service 
record since that time does not reflect any psychiatric 
treatment.  

In an August 2004 response to a June 2004 VCAA letter, the 
Veteran noted that she had no further evidence to submit.  
She reiterated in a March 2006 response to a January 2006 
letter accompanying the SSOC that she had no further evidence 
to submit.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for depression.  Indeed, in 
the absence of evidence of a current disability, the claim 
must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In reaching the above conclusion, the Board has considered 
the Veteran's lay statements and acknowledges that she is 
competent to report what comes to her through her senses, she 
does not have medical expertise. See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, in Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Here, however, none of the criteria set forth in Jandreau are 
for application.  Accordingly, the lay statements do not here 
serve to establish any diagnosis and, as stated above, the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II. Increased ratings

The Veteran filed the current claim in May 2004.  She 
initially failed to report for her VA examination scheduled 
in July 2004. 

In a May 2005 VA examination, the Veteran reported injuring 
her lower back doing some heavy lifting during service.  The 
onset of her pain was in 1991, and it had gradually worsened.  
She now had continuous pain accompanied by pain radiating 
down the right hip to the right foot.  Some days she could 
walk a mile without any problems; other days it would cause 
discomfort.  She was able to do all activities of daily 
living.  She could ambulate without a cane, crutches, walker, 
or brace. 

She injured her neck in a motor vehicle accident in 1983, and 
developed arthritis.  The pain has gradually worsened and 
increases with repetitive movement such as raking, typing, 
and prolonged sitting.  It was a dull aching pain and she 
rated it as 6/10 in intensity.  

She injured her right shoulder in 1978 while loading a ladder 
onto a truck.  She received cortisone injections.  
Intermittent physical therapy gave some relief.  She was 
unable to sleep on her right side or hold anything over her 
head.    

Objectively, lumbar examination revealed no scoliosis.  
Lordosis was not decreased.  Lumbar range of motion was 
forward flexion to 70 degrees; extension to 10 degrees; 
lateral bending left and right to 45 degrees; rotation left 
and right to 45 degrees.  The assessment was lumbar spine 
pain with radiculopathy.  X-rays revealed early degenerative 
changes at L5-S1 manifested by joint space narrowing.  No 
additional bony abnormalities were evident.  The diagnosis 
was mild degenerative changes L5-S1.

Examination of the cervical spine revealed forward flexion to 
30 degrees; extension to 15 degrees; and, right and left 
lateral rotation to 30 degrees.  The assessment was arthritis 
of the cervical spine.  X-rays demonstrated joint space 
narrowing at C5-6 and to a slighter degree at C6-7.  The rest 
of the evaluation was unremarkable.  The impression was 
degenerative changes at C5-6, C6-7.

A right shoulder examination revealed no deformity, swelling, 
erythema, warmth, or crepitus.  Range of motion was elevation 
to 90 degrees; adduction was intact; abduction was to 90 
degrees, then pain; external rotation was to 45 degrees; and 
internal rotation to 80 degrees.  The assessment was a 
rotator cuff strain.  

In a September 2005 VA examination, the range of motions for 
the right shoulder, lumbar and cervical spines were repeated 
as the May 2005 results were inadequate.  The examiner noted 
that the Veteran's gait was even and her posture erect.  She 
ambulated with a steady balance and no use of assistive 
devices.  She was right hand dominant.   
 
A thoracolumbar spine examination noted that the range of 
motion measurements failed to match the known pathology.  
Forward flexion was to 70 degrees; extension to 10 degrees; 
lateral flexion and lateral rotation was to 25 degrees.   
There was limitation of the range of motion due to complaints 
of pain, but there was no objective evidence of spasms.  
Repetitive motion was not done due to discomfort.  and 
complaints of localized tenderness on palpitation of the 
lumbar spine.  There was no additional loss of motion due to 
pain, or repeated use, fatigue, weakness, lack of endurance, 
or incoordination.  The thoracolumbar examination revealed 
early degenerative changes at L5-S1 manifested by joint space 
narrowing.  No additional bony abnormalities were evident.  
The diagnosis was mild degenerative changes L5-S1.

A cervical spine examination revealed the position of the 
head to be neutral; and, curvature of the spine was normal.  
Range of motion was forward flexion to 10 degrees; extension 
to 15 degrees; lateral flexion to 10 degrees; lateral 
rotation to 45 degrees.  There was pain with all movements.  
Range of motion was limited by pain.  Forward flexion, 
extension, and lateral tests were all reduced.  Repetitive 
motion was not done due to complaints of pain with initial 
range.  Range of motion measurements failed to match the 
known pathology.  There was no objective evidence of spasm.  
The Veteran complained of tenderness on palpation of the 
cervical spine.  There was no additional loss of motion due 
to pain, repeated use, fatigue, weakness, lack of endurance, 
or incoordination.  The cervical examination demonstrated 
joint space narrowing at C5-6 and to a slighter degree at C6-
7.  The remains of the evaluation were unremarkable.  The 
impression was degenerative changes at C5-6, C6-7.

A right shoulder examination revealed no objective evidence 
of edema, effusion, instability, redness, heat, abnormal 
movement, or guarding.  Range of motion was forward flexion 
to 140 degrees; abduction to 90 degrees; external rotation to 
90 degrees; and internal rotation to 80 degrees; extension to 
10 degrees, and, adduction to 25 degrees.  The examiner noted 
that strength testing was not consistent with the reported 
activities, such as pushing a lawnmower, raking, and other 
repetitive movements such as glazing windows.  There was no 
additional loss of motion due to pain, or repeated use, 
fatigue, weakness, lack of endurance, or incoordination.  

Regarding the lumbar, cervical, and right shoulder disorders, 
the examiner added, that he would have to resort to mere 
speculation in order to express additional limitation due to 
flare-ups "as I have no objective evidence to support flare 
claim."

An October 2005 EMG (electromyogram) and NCV (Nerve 
conduction study) revealed no evidence of neuropathy, 
brachial or lumbosacral plexopathy, cervical or lumbar 
radiculopathy or myopathy.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.   
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).   (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).   (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.   (f) Pain on movement, swelling, deformity or 
atrophy of disuse.   Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

A.  Degenerative changes of the lumbar and cervical spine.

Degenerative changes of the lumbar and cervical spine are 
rated under the general rating for diseases and injuries of 
the spine.  Under that formula, the ratings are assigned with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under this formula, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasms or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  A 
30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Note 2, General Rating 
Formula for Disease and Injuries of the Spine.  38 C.F.R. § 
4.71a, Plate V (2009).

The pertinent evidence of record includes the May and 
September 2005 VA examinations.  Significantly, no medical 
evidence of record reveals evidence of unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Indeed, the May 
and September 2005 VA examinations revealed motion in each 
plane of cervical movement.  Hence, entitlement to a higher 
40 percent rating for the cervical spine disorder is not 
warranted.  

Likewise, the thoracolumbar spine examination revealed 
forward flexion to 70 degrees.  This fails to meet the 
criteria for the next-higher 40 percent evaluation under the 
general rating formula, even when considering DeLuca factors.  
Again, the examiner expressly indicated that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination in the 
September 2005 examination.  It is noted that repetitive 
motion was not performed due to the Veteran's reported 
discomfort.  However, as this finding appears at odds with, 
or at least disproportionate to the objective findings 
reported, this alone does not serve to warrant an increase 
here.  In sum, the manifestations of the Veteran's cervical 
and lumbar disabilities do not meet or more nearly 
approximate the criteria for increased rating under any of 
the applicable diagnostic codes. Accordingly, the Veteran is 
appropriately rated at a 30 percent evaluation for her 
cervical spine degenerative disease and at a 20 percent 
evaluation for her lumbar spine degenerative disease.

In light of the foregoing, the Board finds that the Veteran 
is not entitled to a rating in excess of 30 percent for his 
cervical spine disorder.  VA examiners found no identifiable 
abnormal musculoskeletal pathology of the cervical spine, and 
no evidence of neuropathy, cervical radiculopathy or 
myopathy.  Subjective pain was noted to appear to be the 
greatest functional impact.  The Veteran's range of motion 
clearly remained within the criteria for no more than the 
current 30 percent evaluation during the entire appeal 
period.  Therefore, she is appropriately rated at a 30 
percent evaluation for her cervical spine disorder.

Regarding the lumbar spine disorder, the Board finds that the 
Veteran is not entitled to a rating in excess of 20 percent.  
As noted, she has not been shown to have had any evidence of 
neuropathy, brachial or lumbosacral plexopathy, or lumbar 
radiculopathy or myopathy.  She has not exhibited favorable 
ankylosis of the entire thoracolumbar spine and forward 
flexion of the thoracolumbar spine has always exceeded 30 
degrees.  Therefore, she is appropriately rated at a 20 
percent for her lumbar spine disorder for the entire rating 
period.

While the Veteran does demonstrate some limitation of 
cervical and lumbar motion, the Board finds that she is not 
entitled to a rating in excess of 30 percent for her cervical 
spine or 20 percent for her lumbar spine disability.  
Further, the Veteran does not qualify for a higher rating 
under the formula for rating an intervertebral disc syndrome 
based on incapacitating episodes.  As noted above, the 
Veteran has not exhibited any signs or symptoms due to 
intervertebral disc syndrome.  Therefore, the Veteran does 
not qualify for higher ratings for degenerative disease of 
the cervical spine or lumbar spine under Diagnostic Code 
5243.

B. Increased rating for a right shoulder disorder

The Veteran contends that her right shoulder disorder is 
manifested by adverse symptomatology that warrants a rating 
in excess of the currently assigned 10 percent evaluation.  

The Board observes that the VA examination in May 2005 
revealed no deformity, swelling, erythema, warmth, or 
crepitus of the right shoulder.  The range of motion was 
elevation to 90 degrees; adduction was intact; abduction was 
to 90 degrees, then pain; external rotation was to 45 
degrees; and internal rotation to 80 degrees.  The 
examination was returned as inadequate as it failed to 
address Deluca criteria.

In a September 2005 VA examination, the ranger of motions for 
the right shoulder was repeated.  The examiner noted that the 
Veteran was right hand dominant.  Range of motion was forward 
flexion to 140 degrees; abduction to 90 degrees; external 
rotation to 90 degrees; and internal rotation to 80 degrees.  

The right shoulder disability has been rated under Diagnostic 
Code 5024, for tenosynovitis, which in turn is evaluated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
In this case it is Diagnostic Code 5201 which provides that a 
minimum rating of 20 percent is warranted when limitation of 
motion of the major arm is at shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Because the Veteran is right- hand dominant (as noted in the 
September 2005 examination report) and since she continues to 
demonstrate a range of shoulder motion above the shoulder 
level a higher schedular evaluation is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5201.

When the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (38 
C.F.R. § 4.40) in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups." DeLuca 
v. Brown at 206.  The May and September 2005 examiners noted 
some pain, weakness and lack of endurance limiting shoulder 
motion.  There was no objective evidence of right shoulder 
swelling, deformity, or atrophy.  Overall, the limitation 
demonstrated in the record is accounted for by the already-
assigned 10 percent rating and the functional limitations due 
to pain and the other factors identified in 38 C.F.R. §§ 
4.40, 4.45 do not equate to the level of disability 
contemplated by a 20 percent rating for limitation of motion 
under Diagnostic Code 5201.

As previously noted in the absence of compensable limitation 
of motion, a 10 percent evaluation is warranted in light of 
the evidence of pain on motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, but no greater.

Accordingly, the Veteran has not met the criteria for a 
rating in excess of the current 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5201.

C.  Increased rating S/P cholecystectomy with IBS

The RO has evaluated the Veteran's S/P cholecystectomy with 
IBS as 10 percent under hyphenated Diagnostic Code 7318-7319 
which indicates a digestive disorder including gall bladder 
removal and irritable colon syndrome. See 38 C.F.R. § 4.27 
(2009) (noting that the diagnostic code for diseases may 
contain the diagnostic code for the disease followed by a 
hyphen and the diagnostic code for the residual condition on 
which the rating is based); 38 C.F.R. § 4.114, Diagnostic 
Codes 7318 (gall bladder removal), 7319 (irritable colon 
syndrome). 

Under Diagnostic Code 7318, a noncompensable rating is 
warranted where the condition is nonsymptomatic; a 10 percent 
rating is warranted where there are mild symptoms; and, a 30 
percent rating is warranted for severe symptoms. 

Under Diagnostic Code 7319, a noncompensable rating is 
assignable for mild irritable colon syndrome; disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent evaluation is assignable for moderate 
irritable colon syndrome; frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
is assignable for severe irritable colon syndrome; diarrhea, 
or alternating diarrhea and constipation with more or less 
constant abdominal distress.  

Based on these criteria, the evidence fails to establish that 
the Veteran's digestive system disability picture more nearly 
approximate the criteria for a higher evaluation.  A review 
of the claims file reveals that the objective evidence of 
record fails to support the Veteran's assertions, noted 
above, regarding the severity of her S/P cholecystectomy with 
IBS, as will be discussed further below.

In the May 2005 VA examination, the Veteran reported 
recurring heartburn, but no abdominal pain.  She reported 
chronic diarrhea with 3 watery stools a day since her 
cholecystectomy.  She denied nausea or vomiting, and had no 
black tarry stools.  She reported some relief with coral 
calcium.  Examination revealed bowel sounds; palpation 
indicated the abdomen was soft and tender; a mass was not 
palpated, and the liver was not enlarged.  An upper GI study 
revealed that the swallowing act was performed without 
difficulty.  The esophagus was normal; there was no hiatal 
hernia or reflux; and no strictures were seen.  The stomach 
pylorus channel, duodenal bulb, and proximal small bowel all 
appeared normal.  The impression was a normal upper GI.  

The Board notes that there is simply no objective evidence of 
record confirming that the Veteran's S/P cholecystectomy with 
IBS is severe.  Rather, based on the objective evidence, 
particularly the recent May 2005 VA examination, the Board 
finds that, during the course of this appeal, the Veteran's 
S/P cholecystectomy with irritable bowel syndrome caused 
bowel disturbances and abdominal distress, but was no more 
than mild to moderately disabling.  An evaluation in excess 
of 10 percent is thus not assignable under Diagnostic Codes 
7318 or 7319.

In reaching the above conclusions, the Board acknowledges the 
Veteran's own statements as to her symptoms, and that she is 
competent to report such symptoms.  However, when weighing 
her subjective complaints against the clinical findings taken 
during a thorough examination, the latter are found to have 
greater probative weight here.  Accordingly, the request for 
an increase is denied.  

III.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  
Evaluations in excess of those assigned are provided for 
certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorders.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, while the Veteran 
indicates that she has missed some time at work, evidence of 
marked interference with employment has not been shown.  In 
the absence of any additional factors, the RO's failure to 
consider or to refer this case for consideration of an 
extraschedular rating was not prejudicial.

IV. Conclusion

In reaching the above conclusions, the Board has not 
overlooked the Veteran's statements to the RO and to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Veteran's statements are not competent evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
Veteran's claims. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Accordingly, the claims are denied.


ORDER

Service connection for a psychiatric disorder to include 
depression is denied.

Entitlement to a rating in excess of 30 percent for 
degenerative changes of the cervical spine with a history of 
strain is denied.

Entitlement to a rating in excess of 20 percent for early 
degenerative changes, L5-S1 is denied.

Entitlement to a rating in excess of 10 percent for 
tendinitis/bursitis of the right shoulder is denied.

Entitlement to a rating in excess of 10 percent for status 
post (S/P) cholecystectomy with irritable bowel syndrome 
(IBS) is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


